DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 08/02/2021 has been entered.  Claims 5, 16-20, 25 are cancelled.  No claims are newly added.  

 	Allowable Subject Matter
 	Claims 1-4, 6-15, 21-24, 26 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
 	Regarding claim 1, the prior art fails to teach or suggest further inclusion of
a home energy storage system, comprising: a battery management system configured to command an increase in an allowable grid service contribution of a more degraded unit between the stationary unit or the modular unit or command a reconditioning cycle of the more degraded unit when a difference between a first usage of the stationary unit and a second usage of the modular unit over an amount of time is greater than a predefined acceptable usage difference.
 	Regarding claim 26, the prior art fails to teach or suggest further inclusion of a home energy storage system, comprising: a battery management system that includes a master controller located on the stationary unit and a slave controller located on the modular unit, wherein the slave controller is configured to track a usage history of the 
 	The dependent claims are allowable for the reasons as the independent claims from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        08/05/2021